Exhibit 10.4

 

THIRD AMENDMENT AGREEMENT

 

This THIRD AMENDMENT AGREEMENT (this “Amendment”) is made as of the 31st day of
May, 2007 among:

 

(a)                                 CINTAS CORPORATION NO. 2, a Nevada
corporation (“Borrower”);

 

(b)                                 the Lenders, as defined in the Credit
Agreement, as hereinafter defined;

 

(c)                                  KEYBANK NATIONAL ASSOCIATION, as joint lead
arranger and administrative agent for the Lenders under the Credit Agreement
(“Agent”);

 

(d)                                 J.P. MORGAN SECURITIES INC. (successor by
merger to Banc One Capital Markets, Inc.), as joint lead arranger under the
Credit Agreement;

 

(e)                                  JPMORGAN CHASE BANK, N.A. (successor by
merger to Bank One, N.A.), as syndication agent under the Credit Agreement;

 

(f)                                   FIFTH THIRD BANK, as co-documentation
agent under the Credit Agreement;

 

(g)                                  US BANK NATIONAL ASSOCIATION, as
co-documentation agent under the Credit Agreement; and

 

(h)                                 THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
(formerly known as The Bank of Tokyo-Mitsubishi, Ltd.), as co-documentation
agent under the Credit Agreement.

 

WHEREAS, Borrower, Agent and the Lenders are parties to that certain Credit
Agreement, dated as of May 28, 2004, that provides, among other things, for
loans and letters of credit aggregating Six Hundred Million Dollars
($600,000,000), all upon certain terms and conditions (as amended and as the
same may from time to time be further amended, restated or otherwise modified,
the “Credit Agreement”);

 

WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit Agreement to
modify certain provisions thereof and add certain provisions thereto;

 

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment; and

 

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, Borrower, Agent and the Lenders
agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Amendment to Conditions to Each Credit
Event.  Section 4.1 of the Credit Agreement is hereby amended to delete
subsection (iii) therefrom and to insert in place thereof the following:

 

(iii)                               each of the representations and warranties
contained in Article VI hereof (other than the representations and warranties
set forth in Sections 6.4, 6.7, 6.8, 6.12 and 6.14 hereof) shall be true in all
material respects as if made on and as of the date of such Credit Event, except
to the extent that any thereof expressly relate to an earlier date.

 

2.                                      Closing Items.  Concurrently with the
execution of this Amendment, Borrower shall:

 

(a)                                 cause each Guarantor of Payment to execute
the attached Acknowledgement and Agreement; and

 

(b)                                 pay all legal fees and expenses of Agent in
connection with this Amendment.

 

3.                                      Exercise of Accordion.  Effective as of
May 30, 2007, Borrower exercised the accordion feature set forth in
Section 2.9(b) of the Credit Agreement and thereby the Total Commitment Amount
was increased from Four Hundred Million Dollars ($400,000,000) to Six Hundred
Million Dollars ($600,000,000).  Attached hereto is the Schedule 1 of the Credit
Agreement as in effect commencing on May 30, 2007.

 

4.                                      Representations and Warranties. 
Borrower hereby represents and warrants to Agent and the Lenders that
(a) Borrower has the legal power and authority to execute and deliver this
Amendment; (b) the officers executing this Amendment have been duly authorized
to execute and deliver the same and bind Borrower with respect to the provisions
hereof; (c) the execution and delivery hereof by Borrower and the performance
and observance by Borrower of the provisions hereof do not violate or conflict
with the organizational agreements of Borrower or any law applicable to Borrower
or result in a breach of any provision of or constitute a default under any
other agreement, instrument or document binding upon or enforceable against
Borrower; (d) no Default or Event of Default exists under the Credit Agreement,
nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof;
(e) Borrower is not aware of any claim or offset against, or defense or
counterclaim to, Borrower’s obligations or liabilities under the Credit
Agreement or any Related Writing; and (f) this Amendment constitutes a valid and
binding obligation of Borrower in every respect, enforceable in accordance with
its terms, except as enforcement may be limited by bankruptcy or insolvency laws
or similar laws affecting the rights of creditors generally or by general
principles of equity.

 

5.                                      References to Credit Agreement.  Each
reference that is made in the Credit Agreement or any Related Writing shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.
Except as herein otherwise specifically provided, all terms and provisions of
the Credit Agreement are confirmed and ratified and shall remain in full force
and effect and be unaffected hereby. This Amendment is a Related Writing.

 

2

--------------------------------------------------------------------------------


 

6.                                      Waiver.  Borrower, by signing below,
hereby waives and releases Agent and each of the Lenders, and their respective
directors, officers, employees, attorneys, affiliates and subsidiaries, from any
and all claims, offsets, defenses and counterclaims of which Borrower is aware,
such waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

 

7.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, by different parties hereto in separate
counterparts and by facsimile signature, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

8.                                      Headings.  The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

9.                                      Severability.  Any term or provision of
this Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Amendment and
the effect thereof shall be confined to the term or provision so held to be
invalid or unenforceable.

 

10.                               Governing Law.  The rights and obligations of
all parties hereto shall be governed by the laws of the State of Ohio, without
regard to principles of conflicts of laws.

 

[Remainder of page intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

JURY TRIAL WAIVER.  BORROWER, THE LENDERS AND AGENT, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, THE
LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH
THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

 

CINTAS CORPORATION NO. 2

 

 

 

 

By:

 

 

 

William C. Gale

 

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent and as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

J.P. MORGAN SECURITIES INC., as Joint Lead Arranger

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Syndication Agent and as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

 

1

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Documentation Agent and as a
Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

FIFTH THIRD BANK, as Co-Documentation Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

US BANK NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

WELLS FARGO BANK NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

 

2

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

 

3

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT

 

The undersigned consent and agree to and acknowledge the terms of the foregoing
Third Amendment Agreement dated as of May 31, 2007.  The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned shall remain in full force and effect and be
unaffected hereby.

 

The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned are aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

 

JURY TRIAL WAIVER.  THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

CINTAS CORPORATION

 

CINTAS CORPORATION NO. 3

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

CINTAS CORP. NO. 8, INC.

 

CINTAS — RUS, L.P.

 

 

 

By: Cintas Corp. No. 8, Inc., its general partner

By:

 

 

 

 

Name:

 

 

By:

 

Title:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

CINTAS CORP. NO. 15, INC.

 

XPECT FIRST AID CORPORATION

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

Signature Page

 

1

--------------------------------------------------------------------------------


 

CINTAS FIRST AID HOLDINGS CORPORATION

 

AMERICAN FIRST AID COMPANY

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

RESPOND INDUSTRIES, INCORPORATED

 

AFFIRMED MEDICAL, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

Signature Page

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

LENDERS

 

COMMITMENT
PERCENTAGE

 

REVOLVING
CREDIT
COMMITMENT
AMOUNT

 

MAXIMUM AMOUNT

 

KeyBank National Association

 

19.50

%

$

117,000,000

 

$

117,000,000

 

JPMorgan Chase Bank, N.A.

 

19.50

%

$

117,000,000

 

$

117,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

14.00

%

$

84,000,000

 

$

84,000,000

 

Fifth Third Bank

 

13.00

%

$

78,000,000

 

$

78,000,000

 

US Bank National Association

 

13.00

%

$

78,000,000

 

$

78,000,000

 

Wells Fargo Bank National Association

 

7.67

%

$

46,000,000

 

$

46,000,000

 

PNC Bank, National Association

 

6.50

%

$

39,000,000

 

$

39,000,000

 

The Northern Trust Company

 

4.33

%

$

26,000,000

 

$

26,000,000

 

National City Bank

 

2.50

%

$

15,000,000

 

$

15,000,000

 

Total Commitment Amount

 

100

%

$

600,000,000

 

$

600,000,000

 

 

S-1

--------------------------------------------------------------------------------